NO. 07-07-0495-CV

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                         PANEL B

                                    JUNE 23, 2008
                           ______________________________

                   WHITTENBURG, WHITTENBURG, SCHACHTER,
                & HARRIS, P.C., A/K/A WHITTENBURG, WHITTENBURG,
                        GARNER & STEIN, P.C., APPELLANT

                                             V.

                           HAROLD W. WARREN, APPELLEE
                         _________________________________

          FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

               NO. 94,070-2; HONORABLE PAMELA C. SIRMON, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                           ON AGREED MOTION TO DISMISS


      Pending before the Court is a joint motion, signed by the attorney for each party in

accordance with Rule 42.1(a)(2),1 by which the parties ask that we set aside all previous

orders and judgments in the cause, including the final judgment of September 17, 2007,

dismiss the cause and the appeal, and order the payment of cash deposited with the trial

court clerk in lieu of a supersedeas bond.



      1
          Tex. R. App. P. 42.1(a)(2).
       We are limited by rule in the dispositions we may make of a civil appeal by

agreement of the parties. Rule 42.1(a)(2) permits us, in accordance with an agreement

of the parties, to: (A) render judgment effectuating the parties’ agreement; (B) set aside the

trial court’s judgment without regard to the merits and remand the case to the trial court for

rendition of judgment in accordance with the agreement; or (C) abate the appeal and

permit proceedings in the trial court to effectuate the agreement.          Tex. R. App. P.

42.1(a)(2). We think the disposition requested in this pending motion most nearly fits that

described in Rule 42.1(a)(2)(B), and will grant relief accordingly.


       No decision of this Court having been delivered to date in the appeal, we set aside

the trial court’s September 17, 2007 judgment without regard to its merits, and remand the

case to the trial court for rendition of judgment in accordance with the agreement of the

parties, which may include the parties’ agreement with regard to disposition of the funds

on deposit.


       It is so ordered.


                                                  Per Curiam




                                              2